Title: Thomas Jefferson to John Bracken, 2 August 1811
From: Jefferson, Thomas
To: Bracken, John


          
                  Sir 
                   
                     Monticello 
                     Aug. 2. 11.
          
			     
			 I have lately recieved a letter from mr Mazzei in which he sais ‘I have several times mentioned to you the unhappy state of the poor old sisters of our deceased friend Bellini. referring you to former letters, I will only add to what I have before said, my prayers for your aid in 
                  to the interests of these poor & distressed old women.’
          On recurring to our former correspondence on this subject I observe you had sent me a letter containing a bill of exchange for these ladies, but on information of the failure of the merchant on whom the bill was drawn, you had desired me to return the letter. entirely unacquainted with any transactions in the case since that, I take the liberty, in compliance with the request of mr Mazzei, of only saying that if I can be useful in conveying either letters or remittances to the representatives of mr Bellini, I shall do it with pleasure, and pray you to accept the assurances of my great respect.
          
            Th:
            Jefferson
        